UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2194


DORIS S. GRANT,

                  Plaintiff – Appellant,

             v.

CITY OF NORTH CHARLESTON HOUSING AUTHORITY; BOARD OF
COMMISSIONERS OF THE HOUSING AUTHORITY OF THE CITY OF NORTH
CHARLESTON,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:06-cv-03242-CWH)


Submitted:    February 3, 2010              Decided:   February 16, 2010


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward M. Brown, Charleston, South Carolina, for Appellant.
Caroline Wrenn Cleveland, CLEVELAND LAW, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Doris   S.   Grant    appeals      the   district    court’s     order

adopting the magistrate judge’s recommendation and granting the

Appellees’     summary     judgment       motion      in   Grant’s     employment

discrimination case brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       Grant v. City of North Charleston Hous. Auth.,

No. 2:06-cv-03242-CWH (D.S.C. Sept. 22, 2008).                  We dispense with

oral   argument      because     the    facts   and   legal     contentions    are

adequately    presented     in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2